Quillian, Presiding Judge.
The defendant appeals his conviction for armed robbery. Held:
Counsel for defendant has enumerated the general grounds as error. The alleged robbery took place at Kimbell’s Grocery Store in Henry County, Georgia. Mr. Kimbell testified that he had known the defendant all of his life, twenty to twenty-five years, and also knew his mother and father. On the day of the robbery he saw the defendant and another of the robbers come into the store. There were two customers present at that time and they departed. After the customers left, one of the robbers returned and "stuck a gun in [his] face ... and said 'If you move I’ll blow your brains out.’ ” Mr. Kimbell then saw the defendant enter the store. The defendant asked him: "Where [sic] your money?” He gave them about $500. He also saw the defendant go behind the counter and take two guns.
The defendant admitted that he drove the robbers to and from the robbery site but maintained he knew nothing about the robbery and did not enter the store.
Where the evidence is in conflict the jury is the final arbiter and if there is any evidence in the record to support the jury, an appellate court will not reverse their findings. Lawson v. State, 234 Ga. 136, 138 (214 SE2d 559) There is sufficient evidence to support the findings of the jury.
Submitted March 13, 1979 —
Decided April 13, 1979.
Siegel & Grude, Alvin N. Siegel, for appellant.
E. Byron Smith, District Attorney, Hal Craig, Assistant District Attorney, for appellee.

Judgment affirmed.


Smith and Birdsong, JJ., concur.